





Exhibit 10.3.5
THIRD AMENDMENT
TO THE
TELEFLEX INCORPORATED 401(K) SAVINGS PLAN


Background Information


A.
Teleflex Incorporated (“Company”) maintains the Teleflex Incorporated 401(k)
Savings Plan (“Plan”) for the benefit of its eligible employees and the eligible
employees of its affiliated entities that have elected to participate in the
Plan and their beneficiaries.

B.
Section 13.02 of the Plan authorizes the Teleflex Incorporated Benefits Policy
Committee (“Committee”) to amend the Plan in accordance with its charter and
bylaws.

C.
In accordance with its delegated authority, the Committee desires to amend the
Plan to (i) add Vascular Solutions, Inc. (“VSI”) as a Participating Employer in
the Plan, (ii) grant each person who was an active employee of VSI immediately
prior to April 1, 2017, full credit for purposes of eligibility and vesting
under the Plan for his most recent continuous period of service with VSI, and
(iii) exclude any Employee who is a resident of and working in Puerto Rico.

Third Amendment to the Plan


The Plan is hereby amended as follows, effective as of April 1, 2017:


1.
Section 1.20, “Eligible Employee,” is hereby amended by adding a new subsection
K to read as follows:

K.
An Employee who is a resident of Puerto Rico and working in Puerto Rico.”

2.
Section 2.01, “Eligibility and Participation,” is hereby amended by adding the
following new subsection I.:

“I.
Each person who was an active employee of Vascular Solutions, Inc. (“VSI”)
immediately prior to April 1, 2017 shall receive full credit for purposes of
eligibility to participate in the Plan for his most recent continuous period of
service with VSI.”



3.
Section 4.01, “Vesting,” is hereby amended by adding the following new
subsection M.:

    
“M.
Vesting — Special Rule with Respect to Vascular Solutions, Inc. Each person who
was an active employee of VSI immediately prior to April 1, 2017 shall receive
full credit for purposes of vesting under the Plan for his most recent
continuous period of service with VSI.”



4.
Appendix D, “Participating Employers” is hereby amended to indicate that the
Appendix is updated as of April 1, 2017 and to add the following to the end of
the list:



610550918.3

--------------------------------------------------------------------------------







“Vascular Solutions, Inc. – effective April 1, 2017; however, solely for purpose
of rollover contributions, the effective date is February 17, 2017.”
5.
All other provisions of the Plan shall remain in full force and effect.

                    
TELEFLEX INCORPORATED
                    
By:     /s/ Cameron P. Hicks                
Cameron P. Hicks
Vice President, Global Human Resources


Date:         November 22, 2017            


2

